


Exhibit 10.62


2014 Performance Share Unit Agreement


To:        <participant name>                    Date:    March 3, 2014
        
Subject:        The Andersons, Inc.
2014 Performance Share Unit - Grant Agreement


You have been selected to receive a grant of Performance Share Units subject to
the terms and conditions of the 2005 Long Term Performance Compensation Plan
(the “Plan”). Set forth below is an Agreement between you and the Company
providing for your rights and benefits under the Plan, which includes the
specific provisions of your grant. To participate in the Plan, you must enter
into the Agreement, which you can do on-line. Please read the Agreement
carefully before accepting. You may also wish to review the Plan summary
document posted on NetBenefits. When you are satisfied that you understand the
terms and conditions of the grant, please accept this Agreement on-line via
NetBenefits by Monday, March 31, 2014.


THIS AGREEMENT, effective March 1, 2014 is made by and between The Andersons,
Inc. (the “Company”), an Ohio corporation, and <participant name>
(“Participant”).


WHEREAS, Participant is a valuable and trusted contributor to the Company’s
success and the Company considers it desirable and in its best interest to
better align the interests of Participant with shareholder interests by granting
the Participant to a right to receive common shares of the Company through a
grant of Performance Share Units (the “PSUs”); and


WHEREAS, the program for issuance of the Shares is provided in The Andersons,
Inc. 2005 Long-Term Performance Compensation Plan (the “Plan”) which has been
approved by the Board of Directors of the Company (the “Board”), and was
ratified by the Company’s shareholders.


NOW, THEREFORE, subject to the provisions set forth herein and the terms and
conditions of the Plan, the terms of which are hereby incorporated by reference,
and in consideration of the agreements of Participant herein provided, the
parties agree as follows:


1.
Grant: Subject to the terms and conditions of the Plan and this Agreement, The
Andersons, Inc. (the “Company”) hereby grants to Participant <shares granted>
PSUs at Target performance pursuant to paragraph three (3) of this Agreement.
Each PSU shall be equivalent to one Common Share of the Company. By accepting
the Agreement, Participant declares having read this Agreement and agrees to be
bound by all the terms and conditions contained herein.



2.
Performance Period: The Performance Period for the PSUs granted shall be the
three (3) year period beginning January 1, 2014 and ending December 31, 2016.



3.
Performance Parameters and Vesting of PSUs: PSUs shall vest at the conclusion of
the Performance Period (January 1, 2017) in accordance with the following
Performance Parameters based on the Company’s three (3) year cumulative fully
diluted Earnings Per Share (“EPS”) computed under Generally Accepted Accounting
Principles (GAAP) during the Performance Period. The Compensation & Leadership
Development Committee (the “Committee”) of the Board of Directors reserves the
right to adjust the EPS presented in the annual report for extraordinary
transactions which impact EPS to ensure the pay for performance relationship.
The Committee shall certify the level of cumulative EPS achievement prior to
conversion of PSUs to Common Shares for issuance to the Participant. No PSUs
will be considered vested and earned for payment if the Company's cumulative EPS
during the Performance Period is less than $9.41. Participant must be actively
employed by the Company as of the end of the Performance Period to be eligible
to vest in and receive any payment of your PSUs except as noted in paragraph
seven (7) below.






--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




Achievement Levels (% of units vested)
Performance Parameters
3-Year Cumulative EPS
From
To
Maximum (200%)
$11.47 and above
180%
$11.34
$11.46
160%
$11.21
$11.33
140%
$11.08
$11.20
120%
$10.95
$11.07
Target (100%)
$10.82
$10.94
80%
$10.47
$10.81
60%
$10.12
$10.46
40%
$9.76
$10.11
Threshold (20%)
$9.41
$9.75
0%
below $9.41



*
At Target cumulative EPS 100% of target long-term compensation allocated to PSUs
is achieved, which is equal to 100% of the PSUs granted to you under this
Agreement. The “% vested” at the Maximum achievement level is 200% of target
long-term compensation, which is equal to 200% of the PSUs granted to you under
this Agreement.



4.
Rights as a Shareholder: Participant shall have no rights as a shareholder with
respect to the Common Shares subject to the PSUs granted to Participant during
the Performance Period including the right to receive dividends or to vote the
Common Shares subject to the PSUs.



5.
Equivalent Dividends: If any dividends are paid with respect to Commons Shares
of the Company during the Performance Period, additional PSUs will be granted to
Participant as of the last day of the Performance Period. The amount of
additional PSUs will be computed based on the cumulative per share dividend rate
actually paid on Common Shares during the Performance Period and the share price
on the last day of the Performance Period. Additional PSUs granted to
Participant, if any, shall be subject to the terms and conditions of the Plan
and this Agreement and will vest in accordance with the Performance Parameters
defined in this Agreement.



6.
Payment of Earned PSUs: Vested PSUs rounded to the nearest whole unit shall be
delivered to Participant in the form of Common Shares no later than 75 days
following the conclusion of the Performance Period. PSUs which do not vest as of
the last day of the Performance Period will be forfeited. In that regard,
Participant agrees to comply with (or provide adequate assurance as to future
compliance with) all applicable securities laws. In addition, Participant has
until 15 days prior to the date of issuance to make an election for payment in
cash or a sufficient number of vested PSUs (converted to Common Shares) for all
federal, state or local taxes of any kind required to be withheld with respect
to the vesting of PSUs. If no election is made, vested PSUs will be withheld.
Vested PSUs are subject to tax withholding based on the market value of the
equivalent number of Common Shares on the date of vesting (i.e., closing price
on the business day prior to the date of vesting) at required withholding tax
rates. Participant must satisfy all tax withholding requirements as a condition
precedent to the issuance of the Common Shares resulting from the vesting of
PSUs.

7.



8.
Termination and Forfeiture of PSUs: Participant’s right to receive unvested PSUs
shall terminate in whole and forfeit upon termination of employment with the
Company or its subsidiaries for any reason, except in the event of your Death,
Permanent Disability, Retirement, or Termination without Cause as a result of a
Sale of Participant’s Business Unit. If Participant’s termination from the
Company meets one of the listed exceptions, then Participant’s unvested PSUs
shall be adjusted by the number of months of service (rounded to the nearest
whole month) from the Grant Date to the last date of employment as a percentage
of the Performance Period for such PSUs to determine the proportionate number of
unvested PSUs for potential conversion to Common Shares and issuance to the
Participant subject to the Performance Parameters, Performance Period, and all
other applicable provisions of this Agreement and the Plan. In the event of a
“change of control” of The Andersons, Inc. as defined by the Plan document, all
unvested PSUs shall be deemed earned at the maximum performance (i.e. 200%
vested) as of the date of the change of control event and all shares shall be
issued and released as soon as practicable thereafter.



9.
Section 409A: It is the intention of the Company that the PSUs and any resulting
Common Shares shall not constitute “nonqualified deferred compensation” as
defined under Section 409A of the Code. If the Company determines after the





--------------------------------------------------------------------------------




Grant Date that an amendment to this Agreement is necessary to ensure the
foregoing, it may make such an amendment, effective as of the Grant Date or any
later date, without the consent of the Participant.


10.
Retroactive Adjustments: The Company reserves the right to make retroactive
adjustment of cash or equity-based compensation paid where the payments were
based on the achievement of financial results that were subsequently the subject
of a financial restatement pursuant to plans or policies that may be in effect
from time to time. The Company intends to adopt a general compensation recovery,
or "clawback" policy covering the Plan to comply with SEC rules under Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act. By
accepting this agreement, Participant hereby agrees to be bound by any such
policy to the degree Participant holds a position deemed to be covered by the
policy.



11.
Other Acknowledgments: Participant acknowledges that the Compensation Committee
may adopt and/or change from time to time such rules and regulations as it deems
proper to administer the Plan.



12.
Binding Effect: This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and assigns.





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date indicated below.


    

--------------------------------------------------------------------------------



THE ANDERSONS, INC.






By:    /s/ Arthur D. DePompei                    March 3, 2014        
Arthur D. DePompei                    Date
Vice President, Human Resources
The Andersons, Inc.




PARTICIPANT


By:    <Electronic Signature>                    <Acceptance Date>








